Citation Nr: 0829708	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  03-02 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to apportionment of the veteran's Department of 
Veterans Affairs compensation benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
March 1970.  The appellant is the veteran's estranged spouse.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Chicago, Illinois (RO).


FINDINGS OF FACT

1.  The record does not reflect any legal documents showing 
that the veteran has any legal or financial obligation to the 
appellant or to her adult child.

2.  Notice letters attached to the March 1999 and April 2007 
rating decisions indicate that the veteran is being paid as a 
single person with no dependents.

3.  The appellant's income is greater than her documented 
essential expenses.  


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's VA 
compensation benefits are not met.  38 U.S.C.A. § 5307 (West 
2002); 38 C.F.R. §§ 3.450, 3.451 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal concerns a benefit provided under Chapter 53 of 
Title 38, United States Code.  The rules governing VA notice 
and assistance upon receipt of a claim for benefits as 
outlined in 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 
do not apply to claims for benefits provided under chapters 
other than chapter 51.  See Sims v. Nicholson, 19 Vet. App. 
453, 456 (2006).  VA rules do, however, include special 
procedural requirements for simultaneously contested claims, 
such as a claim for apportionment.  See 38 C.F.R. §§ 19.100, 
19.101, 19.102 (2007).  

Upon the filing of a notice of disagreement (NOD) in a 
simultaneously contested claim, all interested parties and 
their representatives will be furnished a copy of the 
statement of the case (SOC).  38 C.F.R. § 19.101 (2007).  
When a substantive appeal is filed in a simultaneously 
contested claim, the content of the substantive appeal will 
be furnished to the other contesting parties to the extent 
that it contains information which could directly affect the 
payment or potential payment of benefit which is subject of 
the contested claim.  38 U.S.C.A. § 7105A (West 2002), 38 
C.F.R. § 19.102 (2007).  

Here, the appellant filed a NOD in June 2002 and a 
substantive appeal in January 2003.  In response to the NOD, 
the RO issued an SOC and provided a copy to the appellant and 
the veteran's representative.  Although it appears that 
veteran was not initially provided with a copy of the SOC or 
the appeal, this was remedied in January 2005 after the 
October 2004 Remand directed that the veteran be provided 
with a copy of each of these documents.  From this, it 
appears that he has been apprised one way or another of at 
least some of the appellant's contentions.  Regardless of 
whether the veteran was fully notified pursuant to VA rules, 
for reasons explained more fully below, the appellant's claim 
for an apportionment is herein denied.  As such a decision is 
fully favorable to the veteran, any procedural violation has 
resulted in no prejudice, and appellate review may proceed.

The appellant has claimed entitlement to apportionment of the 
veteran's benefits on behalf of herself and her adult child 
A.W. who is considered disabled by the Social Security 
Administration (SSA).  She has essentially contended both 
that the veteran is not reasonably discharging his 
responsibility for the children's support and that she 
experiences hardship in the absence of apportionment.  While 
the veteran indicated in September 2007 that he wished for 
the appellant to receive an apportionment of his VA benefits, 
this is immaterial to whether the appellant has shown that 
she is entitled to either a general or special apportionment.

When a veteran's child is not in his custody, all or any part 
of compensation payable on account of the veteran may be 
apportioned.  38 U.S.C.A. § 5307 (West 2002).  VA regulations 
provide for two types of apportionments.  The first type is a 
"general" apportionment, which may be paid under the 
circumstances set forth in 38 C.F.R. § 3.450.  More 
specifically, all or any part of the compensation payable on 
account of any veteran may be apportioned if the veteran is 
not residing with his spouse or children, and the veteran is 
not reasonably discharging his responsibility for the 
spouse's or children's support.  38 U.S.C.A. § 5307(a) (2); 
38 C.F.R. § 3.450(a) (1) (ii).  It is not necessary for the 
claimant to establish the existence of hardship in order to 
obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. 
Brown, 5 Vet. App. 294 (1993).

The second type is a "special" apportionment.  Under this 
type of apportionment, without regard to any other provision 
regarding apportionment, where hardship is shown to exist, 
compensation may be apportioned between the veteran and his 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents on whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his dependents and the apportionment claimants.  
Apportionment of more than 50 percent of the veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her; but apportionment of less than 20 
percent of his or her benefits would not provide a reasonable 
amount for any apportionee.  See 38 C.F.R. § 3.451 (2007).  

Based on the evidence of record, the appellant is not 
entitled to general apportionment.  The record does not 
contain any evidence that the veteran is legally responsible 
for supporting the appellant or her adult child, A.W.; there 
are wage garnishment papers, child support orders, or other 
legal documents establishing a financial responsibility on 
the part of the veteran.  In her December 2004 letter, the 
appellant indicated that there was no legal separation 
between herself and the veteran.  Moreover, as there are no 
legal documents establishing financial responsibility, there 
is no evidence that any legally binding financial 
responsibility is not being discharged by the veteran.  
Finally, the notice letters attached to the March 1999 and 
April 2007 rating decisions indicate that the veteran is 
being paid as a single person with no dependents.

Moreover, it does not appear that the appellant is entitled 
to a special apportionment.  Although the appellant has 
maintained hardship as a basis for her claim, the evidence 
shows that her income exceeds her documented expenses.  The 
most recent printouts from the SSA reflect that the appellant 
receives $701.00 per month in disability benefits for 
herself, and an additional $752.50 per month on behalf of her 
adult child A.W., who as previously indicated is considered 
disabled by SSA.  Thus, the appellant's total income per 
month is $1453.50; this amount excludes the $210.00 per month 
in food stamps indicated on her September 2006 letter, as she 
stated in March 2007 that she no longer received them.  To 
that end, the appellant's listed expenses as of her September 
2006 letter totaled $1201.75 per month, adjusting her food 
expenses to include the amended amount of $220.00 per months 
as noted in March 2007, and not including $60.00 in claimed 
"entertainment" expenses, which is not considered an 
essential need.  Thus, the appellant's total income, $1453.50 
per month, exceeds her total expenses, $1201.75 per month, 
and hardship is not shown by the evidence of record.  For 
this reason, a special apportionment is not merited.

Because the evidence does not reflect that the veteran has 
failed to reasonably discharge any legally-binding financial 
obligations to the appellant, and the appellant's income 
exceeds her documented expenses, a general or special 
apportionment is not warranted in this case.  As such, the 
appellant's claim for same must be denied.  


ORDER

Apportionment of the veteran's VA compensation benefits is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


